DETAILED ACTION

1. It is hereby acknowledged that 16/521354 following papers have been received and placed of record in the file: Amendment date 05/12/21.  

2.	 Claims 1-4, 7-8, 10-13, 16-17, 19 are presented for examination. Claims 1,7,10,16,19 are being amended.  
Specification
3.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Arguments
4.  Applicant’s arguments with respect to claim(s) 1-4, 7-8, 10-13, 16-17, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
5.  Claims 1-4, 7-8, 10-13, 16-17, 19 are objected to because of the following informalities: Claims 1, 7, 10, 16 and 19 recite ,”… , wherein the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station”. It is unclear where the support for this limitation is. Applicant points to paragraphs .   Appropriate correction is required.



Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4,7, 10-13,16-17,19 are rejected under 35 U.S.C. §103 as being unpatentable over Hedberg(US 2014/0038620A1) in view of XU (US 2015/0358887A1)   in further view of Kubota (US 2017/0064601)

Regarding claim 1, Hedberg teaches a communication method, the method comprising:
receiving, by a terminal, information broadcast by a base station, wherein the base station supports connectivity to a core network of a first communications standard and a core network of
a second communications standard, (see Hedberg paragraph [0005],[0016],[0032],[0036] explains shared radio node for networks) wherein the information comprises a first area identity and a second area identity, (see Hedberg paragraph [0017],[0046] terminal receiving system information that comprises multiple operator and multiple operator specific tracking area codes, Fig.1, 6) wherein the first area identity is used to identify an area used for location management for a terminal in a first communications standard, and wherein the second area identity is used to identify an area used for location management for a terminal in a second communications standard; (see Hedberg paragraph[0005], [0046] –[0047] explains terminal determines a track area code TAC with the identified network identity PLMN ID) wherein a format of the first area identity is different from that of the second area identity. (see Hedberg paragraph [0005],[0036],[0038], [0039] explains multiple SIBs,  PLMN IDs and TACs with standards as well as parameter)      and when the terminal enters a cell served by the base station from a cell of the second communications standard, (see Hedberg paragraph  [0049] explains entering cell and receiving multiple PLMN IDs and TACs)  and when the second area identity does not belong to a current area list of the terminal, (see Hedberg paragraph [0008] explains TAC not include in TA list, terminal initiates a tracking area, paragraph [0047] explains terminal 
 initiating, by the terminal, an area update to a core network of the second communications standard. (see Hedberg paragraphs [0008],[0047],[0050] explains  that is necessary to update its tracking area after finding that it has entered a new tracking area)  
While Hedberg explains the use of different technologies (paragraph [0005]) and can be understood to the different protocol standards for cells,  the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station does not explicitly disclose these limitations		
However analogous art XU explains parameter change for different radio access technology and  TAI, LAI of cell(see paragraph[0044], [0064]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include XU’s self optimizing for UE group . 
 One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve handover between cells (see paragraph [0006]-[0008])  
Analogous art Kabota teaches wherein the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station.  (see Kobota paragraphs [0174],[0178] explains prior to selecting cell UE measures characteristics of second cell, further explains accessible cell list with codes to select cell)  


Regarding claim 2, Hedberg taught  the method according to claim 1, as described above.  The modified Hedberg further teaches wherein the method further comprises:
   sending, by the terminal, a first indication information element to the base station,
wherein the first indication information element is used to indicate that the area update initiated by the terminal is initiated to the core network of the second communications standard. (see Hedberg paragraph[0005], [0047] explains update a tracking area or not based on tac and PLMN ID)

Regarding claim 3, Hedberg taught  the method according to claim 1, as described above.  The modified Hedberg further teaches wherein when the terminal enters the cell served by
the base station from the cell of the second communications standard, the method further comprises:
initiating, by the terminal, an area update to the core network of the first communications standard.(see  Hedberg paragraph [0050] explains radio node with different technologies and multiple core networks;)


sending, by the terminal, a second indication information element to the base station, wherein the second indication information element is used to indicate that the area update
initiated by the terminal is initiated to the core network of the first communications standard. (see Hedberg paragraph [0005],[0007],[0047] explains sending paging and tracking area update messages, TAU)

Regarding claim 5, Hedberg taught  the method according to claim 1, as described above.  The modified Hedberg further teaches wherein a format of the first area identity is different from that of the second area identity.(see Hedberg paragraph [0005],[0039] explains SIBs,  PLMN IDs and TACs)  

Regarding claim 6,  Hedberg taught  the method according to claim 1, as described above.  The modified Hedberg further teaches wherein the base station supports connectivity to a core network of the first communications standard and the core network of the second communications standard.(see Hedberg paragraph [0005] explains radio node with different technologies and multiple core networks,)  

Regarding claim 7, Hedberg teaches a communication method, the method comprising:
broadcasting, by a base station, a first area identity and a second area identity, (see Hedberg paragraph [0017],[0046] terminal receiving system information that comprises multiple operator and multiple operator specific tracking area codes, Fig.1, 6)  wherein the base station supports 
when a terminal enters a cell served by the base station from a cell of the second communications standard (see Hedberg paragraph  [0049] explains entering cell and receiving multiple PLMN IDs and TACs) wherein a format of the first area identity is different from that of the second area identity, (see Hedberg paragraph [0005],[0036],[0038], [0039] explains multiple SIBs,  PLMN IDs and TACs with standards as well as parameter)       and when the second area identity does not belong to a current area list of the terminal, receiving, by the base station, a first area update request from the terminal; (see Hedberg paragraph [0008] explains TAC not include in TA list, terminal initiates a tracking area, paragraph [0047] explains terminal determines TAC and PLMN ID and whether it is necessary to track area or not, [0050] determines which TAC  is associated with identified PLMN by using predefined mapping scheme)   and
sending, by the base station, the first area update request to the core network of the second communications standard. (see Hedberg paragraphs [0008],[0047],[0050] explains  that is necessary to update its tracking area after finding that it has entered a new tracking area)  
While Hedberg explains the use of different technologies (paragraph [0005]) and can be understood to the different protocol standards for cells, the current area list is allocated by the 
However analogous art XU explains parameter change for different radio access technology and  TAI, LAI of cell(see paragraph[0044], [0064])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include XU’s self optimizing for UE group .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve handover between cells (see paragraph [0006]-[0008])  
Analogous art Kabota teaches wherein the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station.  (see Kobota paragraphs [0174],[0178] explains prior to selecting cell UE measures characteristics of second cell, further explains accessible cell list with codes to select cell)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include Kubota’s service-based sperated access and paging cell selection and reselection.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve connections by improving efficiency (i.e reduce latency, see paragraph [0002],[0003])  

Regarding claim 10, Hednber teaches a communications device, applied to a terminal and comprising at least one processor and a memory coupled to the at least one processor and storing 
receive information broadcast by a base station, wherein the information comprises a first area identity and a second area identity, (see Hedberg paragraph [0017],[0046] terminal receiving system information that comprises multiple operator and multiple operator specific tracking area codes, Fig.1, 6)    wherein the first area identity is used to identify an area used for location management for a terminal in a first communications standard, and wherein the second area identity is used to identify an area used for location management for a terminal in a second communications standard; (see Hedberg paragraph[0005], [0046] –[0047] explains terminal determines a track area code TAC with the identified network identity PLMN ID) wherein a format of the first area identity is different from that of the second area identity,  (see Hedberg paragraph [0005],[0036],[0038], [0039] explains multiple SIBs,  PLMN IDs and TACs with standards as well as parameter)        and initiate, when the terminal enters a cell served by the base station from a cell of the second communications standard and when the second area identity does not belong to a current area list of the terminal, (see Hedberg paragraph [0008] explains TAC not include in TA list, terminal initiates a tracking area, paragraph [0047] explains terminal determines TAC and PLMN ID and whether it is necessary to track area or not, [0050] determines which TAC  is associated with identified PLMN by using predefined mapping scheme)   an area update to the core network of the second communications standard. (see Hedberg paragraphs [0008],[0047],[0050] explains  that is necessary to update its tracking area after finding that it has entered a new tracking area)  
While Hedberg explains the use of different technologies (paragraph [0005]) and can be understood to the different protocol standards for cells, the current area list is allocated by the 
However analogous art XU explains parameter change for different radio access technology and  TAI, LAI of cell (see paragraph[0044], [0064])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include XU’s self optimizing for UE group .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve handover between cells (see paragraph [0006]-[0008])  
Analogous art Kabota teaches wherein the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station.  (see Kobota paragraphs [0174],[0178] explains prior to selecting cell UE measures characteristics of second cell, further explains accessible cell list with codes to select cell)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include Kubota’s service-based sperated access and paging cell selection and reselection.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve connections by improving efficiency (i.e reduce latency, see paragraph [0002],[0003])  

Regarding claim 11, Hedberg taught  the device according to claim 10, as described above.  The modified Hedberg further teaches wherein the instructions instruct the at least one processor to send a first indication information element to the base station, wherein the first indication 

Regarding claim 12, Hedberg taught  the device according to claim 10, as described above.  The modified Hedberg further teaches wherein, when the terminal enters the cell served by the base station from the cell of the second communications standard, the instructions further instruct the at least one processor to initiate an area update to the core network of the first communications standard. (see Hedberg paragraph[0005], [0047] explains update a tracking area or not based on tac and PLMN ID)

Regarding claim 13,  Hedberg taught  the device according to claim 12, as described above.  The modified Hedberg further teaches wherein the instructions further instruct the at least one processor to send a second indication information element to the base station, wherein the second indication information element is used to indicate that the area update is initiated to the core network of the first communications standard. (see Hedberg paragraph [0005],[0007],[0046])

Regarding claim 14,  Hedberg taught  the device according to claim 10, as described above.  The modified Hedberg further teaches wherein a format of the first area identity is different from that of the second area identity. .(see Hedberg paragraph [0005],[0039] explains SIBs,  PLMN IDs and TACs)  



Regarding claim 16, Hedberg teaches a communications device, applied to a base station and comprising at least one processor and a memory coupled to the at least one processor and storing instructions for execution by the at least one processor, the instructions instructing the at least one processor to:
broadcast a first area identity and a second area identity, wherein the base station supports connectivity to a core network of a first communications standard and a core network of a second communications standard, (see Hedberg paragraph [0017],[0046] terminal receiving system information that comprises multiple operator and multiple operator specific tracking area codes, Fig.1, 6)  wherein the first area identity is used to identify an area used for location management for a terminal in the first communications standard, and wherein the second area identity is used to identify an area used for location management for a terminal in the second communications standard; (see Hedberg paragraph[0005], [0046] –[0047] explains terminal determines a track area code TAC with the identified network identity PLMN ID)  wherein a format of the first area identity is different from that of the second area identity, (see Hedberg paragraph [0005],[0036],[0038], [0039] explains multiple SIBs,  PLMN IDs and TACs with standards as well as parameter)  receive, when a terminal enters a cell served by the base station from a cell of the second communications standard and when the second area identity does not belong to a current area list of the terminal, a first area update request from the terminal;  (see Hedberg 
While Hedberg explains the use of different technologies (paragraph [0005]) and can be understood to the different protocol standards for cells,  the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station does not explicitly disclose these limitations		
However analogous art XU explains parameter change for different radio access technology and  TAI, LAI of cell(see paragraph[0044], [0064])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include XU’s self optimizing for UE group .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve handover between cells (see paragraph [0006]-[0008])  
Wherein the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station.  (see Kobota paragraphs [0174],[0178] explains prior to selecting cell UE measures characteristics of second cell, further explains accessible cell list with codes to select cell)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include Kubota’s service-based sperated access and paging cell selection and reselection.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed 

Regarding claim 17, Hedberg taught  the device according to claim 16, as described above.  The modified Hedberg further teaches wherein the instructions instruct the at least one processor to receive a first indication information element from the terminal, wherein the first indication information element is used to indicate that the area update is initiated to the core network of the second communications standard. (see Hedberg paragraph[0005], [0047] explains update a tracking area or not based on tac and PLMN ID)

Regarding claim 19, Hedberg teaches a non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores a program, and wherein the program, when executed by at least one processor, instructs the at least one processor to perform:
 receiving information broadcast by a base station, wherein the base station supports connectivity to a core network of a first communications standard and a core network of
a second communications standard, (see Hedberg paragraph [0005],[0016],[0032],[0036] explains shared radio node for networks) wherein the information comprises a
first area identity and a second area identity,  (see Hedberg paragraph [0017],[0046] terminal receiving system information that comprises multiple operator and multiple operator specific tracking area codes, Fig.1, 6) wherein the first area identity is used to identify an area used for location management for a terminal in a first communications standard, and wherein the second area identity is used to identify an area used for location management for a terminal in a second communications standard; (see Hedberg paragraph[0005], [0046] –[0047] explains terminal 
While Hedberg explains the use of different technologies (paragraph [0005]) and can be understood to the different protocol standards for cells, the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station does not explicitly disclose these limitations		
However analogous art XU explains parameter change for different radio access technology and  TAI, LAI of cell(see paragraph [0064]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include XU’s self optimizing for UE group . 

Wherein the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station.  (see Kobota paragraphs [0174],[0178] explains prior to selecting cell UE measures characteristics of second cell, further explains accessible cell list with codes to select cell)    
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include Kubota’s service-based sperated access and paging cell selection and reselection.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve connections by improving efficiency (i.e reduce latency, see paragraph [0002],[0003])  

Allowable Subject Matter
8.  Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note:
9. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Sebire et al(US 2012/0094673A1) explains terminal apparatus  may then retrieve stored mapping information for the target cell 106 at operation and use the retrieved mapping information to format a second measurement report comprising the CSG ID 
and routing parameters (e.g., CGI, TAI, RNC ID, and/or the like) for the target CSG cell.




10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD A SMARTH whose telephone number is (571)270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478